Concur—Capozzoli, J. P., MeGivern, Nunez and McNally, JJ. Markewich, J., concurs in the following memorandum: While I concur in the result reached by the court, I feel that it must be noted specifically that the quoted pronouncement of Bios finds its basis solely in the excerpted sentence of section 208, and not by analogy to a criminal trial. Bios changes not one whit the holding of People v. Fuller (24 N Y 2d 292) that “various constitutional requirements applicable to criminal trials are not necessary here [p. 307] ” and “that the requisites of a criminal trial are not applicable to these proceedings [p. 304] ”.